IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1372
                            Filed December 21, 2016


IN THE INTEREST OF S.L. and U.L.,
Minor children,

D.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Annette F. Martin, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Julie Trachta of Public Defenders Office, Cedar Rapids, guardian ad litem

for minor children.



       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                           2


VOGEL, Presiding Judge.

       A mother appeals the termination of her parental rights to her children. 1

Because we agree statutory grounds existed to support termination and

termination was in the children’s best interests, we affirm.

       I.     Background Facts and Proceedings

       S.L., born 2005, and U.L., born 2013, came to the attention of the Iowa

Department of Human Services (DHS) in this matter in January 2014, upon

allegations the mother was using methamphetamine and marijuana.2                    On

January     31,   2014,    the    mother    tested    positive   for   amphetamines,

methamphetamine, and marijuana.             The mother admitted that she used

methamphetamine twice a month and marijuana three times a week. The mother

agreed to a substance-abuse evaluation and accepted services through DHS,

including outpatient treatment.

       Due to ongoing concerns about the mother’s drug use, the children were

removed from the home and placed with family members. The children were

adjudicated children in need of assistance. Protective and reunification services

were offered, including substance-abuse and mental-health evaluations and

treatment programs. On February 4, 2015, after a year of offered services, the

State filed a petition to terminate the mother’s parental rights. The matter came

on for hearing on April 10, 2015, July 6, 2015, and June 8, 2016. On June 8,3

the district court ordered the mother’s parental rights terminated under Iowa

1
  Each child’s father’s parental rights were also terminated. Neither father appeals.
2
  Additionally, there were two prior DHS findings regarding S.L., including one which
involved a skull fracture of unknown origin.
3
  The district court issued a ruling from the bench and followed with a written order on
July 29.
                                         3


Code section 232.116(1)(f) (2015) as to S.L. and paragraph (h) as to U.L. The

mother appeals.

       II.    Standard of Review

       We review the termination of parental rights proceedings de novo. In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). In doing so, we give weight to the

factual findings of the district court, but we are not bound by them. Id.

       III.   Statutory Grounds for Termination

       Iowa Code section 232.116(1)(f) permits termination if:

       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

Paragraph (h) has the same requirements except the child must be three years

       old or younger and removed from the physical custody of the parents for

       six of the last twelve months or the last six consecutive months. Iowa

       Code § 232.116(1)(h). The only disputed issue on appeal is whether there

       was clear and convincing evidence the children could not be returned to

       the mother.

       The mother argues DHS failed to make an effort to place her children with

her while full services were in place and that she deserves additional time to

seek reunification. She also claims termination is not in the best interests of the

children. The State disagrees.
                                           4


       Our review of the record shows significant barriers to the children being

returned to their mother.      The mother struggled to meet the goals of her

substance abuse treatment, failed to attend treatment on several occasions, and

tested positive for marijuana in the months leading up to the termination. On one

occasion, allegations were made that the mother attempted to alter her drug-

testing sample, and several other times, the validity of the tests were questioned.

She also attended treatment for her mental health issues sporadically.          The

social worker assigned to the case testified he did not believe the mother had

taken reunification efforts seriously: “[She has] just kind of went about [her] daily

li[fe] without focusing on getting [her] children back in [her] care.”

       During visits, the mother struggled to take direction on parenting skills

from her family services provider and struggled to interact with both children; she

also ended several visits early. Additionally, she sometimes did not answer the

door for DHS safety checks even though her vehicle was present and it was

apparent she was at home. Further, the mother’s paramour, who she admits

stays with her frequently, refused to cooperate with DHS and has an ongoing

DHS case of his own involving his own children. After hearing testimony and

being presented with evidence at the termination hearing, the court ruled from

the bench:

       I think clearly, [Ms. L], that I cannot return your children to your
       home without them continuing to require the oversight and
       intervention of the State to assure their health, safety and welfare.
       They would continue to be at the same risk of harm if returned to
       you now than they were at the time of removal. And the reason for
       that is general issues regarding your mental health, your
       relationship with [the paramour], substance abuse issues in the
       home, all of those things would expos[e] the children to ongoing
       risk of harm.
                                           5



We agree with the district court there was clear and convincing evidence the

children could not be returned to the mother.

       IV.    Best Interests

       In accordance with Iowa Code section 232.116(2), the court considered

“the child[ren]’s safety, . . . the best placement for furthering the long-term

nurturing and growth of the child[ren], and . . . the physical, mental, and

emotional condition and needs of the child[ren]” before termination. The court

noted at the hearing:

       I am very concerned about the best interests of these children and
       the delay in my decision and the negative impact that that has on
       these children. . . .
                . . . So for those reasons I will enter order terminating
       parental rights. And I do believe it's in the children’s best interest
       for that to occur. In fact, I very much believe it has been contrary to
       the children’s best interest to delay the ruling.

Additionally, in its written order, the court concluded: “Thus, it is the decision of

the Court that the children’s need for permanency, security, safety, physical and

intellectual health, dictates that it is in their best interests to have parental rights

terminated and that they be placed for adoption.”           We agree it was in the

children’s best interests to terminate the mother’s parental rights and nothing

militated against termination. See id. § 232.116(3).

       V.      Additional Time

       Finally, the mother requested additional time to work toward reunification.

Under Iowa Code section 232.104(2)(b), a six-month extension is available if “the

need for removal of the child from the child’s home will no longer exist at the end

of the additional six-month period.” Yet with little progress made, inconsistent
                                          6


effort toward further progress, and the children having been out of the home

since February 2014, we agree with the DHS caseworker’s assessment and the

district court’s conclusion that additional time may be harmful to the children and

would not impact the mother’s ability to parent these young children safely and

adequately.

       VI.    Conclusion.

       We agree the State proved by clear and convincing evidence the mother’s

rights should be terminated as to S.L. and U.L. under section 232.116(1)(f) and

(h). We agree with the district court that termination is in the children’s best

interests and additional time will not facilitate the mother’s ability to safely parent

these children. We therefore affirm the district court’s decision.

       AFFIRMED.